UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

 In re:                                         Chapter 11

 GREYLOCK CAPITAL ASSOCIATES,                   Case No. 21-22063 (RDD)
 LLC,
                                                NOTICE OF ADJOURNMENT OF
                        Debtor.                 HEARING

          PLEASE TAKE NOTICE, that with the consent of the Court, the hearing on all matters

previously scheduled for March 29, 2021, at 10:00 a.m. (including the Subchapter V Status

Conference, pursuant to Bankruptcy Code section 1188, ECF Doc. #11) has been adjourned to

April 12, 2021, at 10:00 a.m. Pursuant to General Order M-543, the hearing will be conducted

telephonically using Court Solutions.


Dated: New York, New York                          AMINI LLC
       March 26, 2021
                                                   /s/ Jeffrey Chubak
                                                   Avery Samet
                                                   Jeffrey Chubak
                                                   131 West 35th Street, 12th Floor
                                                   New York, New York 10001
                                                   (212) 490-4700
                                                   asamet@aminillc.com
                                                   jchubak@aminillc.com
                                                   Proposed Attorneys for the Debtor and
                                                   Debtor in Possession
